Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 1 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 2 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 3 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 4 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 5 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 6 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 7 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 8 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 9 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 10 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 11 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 12 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 13 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 14 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 15 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 16 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 17 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 18 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 19 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 20 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 21 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 22 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 23 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 24 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 25 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 26 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 27 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 28 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 29 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 30 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 31 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 32 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 33 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 34 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 35 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 36 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 37 of 92
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 38 of 92




          EXHIBIT A
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 39 of 92




                                                                 1
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 40 of 92




                                                                 2
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 41 of 92




            EXHIBIT B
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 42 of 92




                                                                 1
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 43 of 92




                                                                 2
             Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 44 of 92




Reg. No. 5,327,527          Smart Study Co., Ltd. (KOREA, REPUBLIC OF limited company (ltd.) )
                            94, Myeongdal-ro, Seocho-gu
Registered Nov. 07, 2017    Seoul, REPUBLIC OF KOREA

                            CLASS 9: Downloadable electronic publications in the nature of study books or papers in the
Int. Cl.: 9, 16, 28         field of education and entertainment; Digital media, namely, pre-recorded DVDs,
                            downloadable audio and video recordings, and CDs for child education and entertainment;
Trademark                   Video disks, video tapes, DVDs, downloadable audio and videos recordings featuring audio-
                            visual children's entertainment programs and CDs with recorded animated cartoons; Pre-
Principal Register          recorded CDs for child education and entertainment; Electronic memories; Computer mice;
                            Computers; Computer software for use in recording and reproducing of sound, data or images
                            in the field of education and entertainment; Mobile telephones; Electric audio and visual
                            apparatus and instruments, namely, digital video and audio recorders, televisions and MP3-
                            players for use in recording and reproducing of sound, data or images in the field of education
                            and entertainment; Electric batteries; Eyeglasses; Spectacles; Digital cameras; Goggles for
                            sports

                            CLASS 16: Stationery; Office requisites, namely, document files, jackets for papers,
                            whiteboards, blackboards and hanging folders; School supplies, namely, stationery; Printed
                            publications, namely, books, soundbooks, and workbooks in the field of education and
                            entertainment; Printed matter, namely, news bulletins, newspaper cartoons, advertising boards
                            of paper and calendars in the field of education and entertainment; Pictures; Photographs;
                            Paper; Toilet paper; Paper tissues

                            CLASS 28: Toys, namely, water toys, plush toys, musical toys, sketching toys and paper toy
                            figures; Dolls; Butterfly nets; Toys for pets; Christmas tree ornaments; Fairground ride
                            apparatus; Games, namely, birthday party supply pack consisting of balloons, party favor
                            hats, and paper party favors; Sporting articles other than golf articles or climbing articles,
                            namely, footballs, baseballs, basketballs, tennis balls, rackets for tennis or badminton,
                            swimming jackets and swimming floats; Golf bags with or without wheels; Golf gloves; Golf
                            balls; Golf clubs; Fishing tackle; Twirling batons; Portable games with liquid crystal displays

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            OWNER OF KOREA, REPUBLIC OF , REG. NO. 1185867, DATED 06-21-2016,
                            EXPIRES 06-21-2026

                            OWNER OF KOREA, REPUBLIC OF , REG. NO. 1185869, DATED 06-21-2016,
                            EXPIRES 06-21-2026

                            OWNER OF KOREA, REPUBLIC OF , REG. NO. 1185868, DATED 06-21-2016,
                            EXPIRES 06-21-2026




                                                                                                                3
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 45 of 92


               SER. NO. 87-379,140, FILED 03-21-2017




                        Page: 2 of 3 / RN # 5327527

                                                                 4
         Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 46 of 92



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 3 of 3 / RN # 5327527

                                                                                                                 5
             Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 47 of 92




Reg. No. 5,483,744          Smart Study Co., Ltd. (KOREA, REPUBLIC OF limited company (ltd.) )
                            94, Myeongdal-ro, Seocho-gu
Registered Jun. 05, 2018    Seoul, REPUBLIC OF KOREA

                            CLASS 3: Cosmetics, namely, compacts, lip sticks, skin lotion and creams, and suncream;
Int. Cl.: 3, 21             Baby lotions; Baby milk lotion; Baby oil; Baby skin creams; Lip balm; Eye make-up; Hair
                            conditioners for babies; Hair creams; Perfumes; Perfumery for household purposes; Baby
Trademark                   wipes for cosmetic use; Pre-moistened cosmetic tissues; Powder laundry detergents; Beauty
                            soap; Shampoos; Dentifrices
Principal Register
                            CLASS 21: Cosmetic utensils, namely, brushes; Toothbrushes; Toothbrush holders;
                            Toothbrush cases; Cleaning tools and washing utensils other than electric, namely, cleaning
                            pads; Milk jugs; Cups; Cups for baby food; Buckets; Reusable stainless steel water bottles
                            sold empty; Potties for children; Coin banks; Candy boxes; Electric toothbrush replacement
                            heads; Gloves for household purposes; Bath brushes; Works of art of porcelain, earthenware
                            or glass

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            PRIORITY CLAIMED UNDER SEC. 44(D) ON KOREA, REPUBLIC OF APPLICATION
                            NO. 40-2017-0330, FILED 03-14-2017, REG. NO. 1312638, DATED 12-13-2017, EXPIRES
                            12-13-2027

                            PRIORITY CLAIMED UNDER SEC. 44(D) ON KOREA, REPUBLIC OF APPLICATION
                            NO. 40-2017-0033, FILED 03-14-2017, REG. NO. 1312639, DATED 12-13-2017, EXPIRES
                            12-13-2027

                            SER. NO. 87-379,178, FILED 03-21-2017




                                                                                                            6
         Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 48 of 92



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5483744

                                                                                                                 7
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 49 of 92




Reg. No. 5,803,108            Smart Study Co., Ltd. (KOREA, REPUBLIC OF LIMITED COMPANY (LTD.) )
                              (seocho-dong, 5th Floor)
Registered Jul. 16, 2019      94, Myeongdal-ro, Seocho-gu
                              Seoul, REPUBLIC OF KOREA
Int. Cl.: 28                  CLASS 28: Toys, namely, rubber character toys; Butterfly nets; Toys for pets; Sporting
                              articles other than golf and climbing articles, namely, tennis rackets, nets for sports, balls for
Trademark                     sports, baseball bats; Golf bags with or without wheels; Golf gloves; Golf balls; Golf clubs;
                              Fishing tackle; Twirling batons; Portable games with liquid crystal display
Principal Register
                              THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                              PARTICULAR FONT STYLE, SIZE OR COLOR

                              OWNER OF KOREA, REPUBLIC OF , REG. NO. XX-XXXXXXX, DATED 09-29-2017,
                              EXPIRES 09-29-2027

                              No claim is made to the exclusive right to use the following apart from the mark as shown:
                              "SHARK" FOR TOYS, NAMELY, RUBBER CHARACTER TOYS

                              SER. NO. 87-778,476, FILED 01-31-2018




                                                                                                                     8
         Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 50 of 92



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5803108

                                                                                                                 9
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 51 of 92


                              REQUEST FOR EXTENSION OF PROTECTION

                                       SERIAL NUMBER: 79249403

                                        FILING DATE: 10/16/2018

                                The table below presents the data as entered.

                Input Field                                                       Entered
MARK SECTION
IMAGE                                      \\TICRS\EXPORT17\IMAGEOUT17\792\494\79249403\xml1\APP0002.JPG
COLLECTIVE, CERTIFICATE OR GUARANTEE
                                           NO
MARK
MARK IN STANDARD CHARACTERS                YES
MARK IN COLOR                              NO
THREE DIMENSIONAL MARK                     NO
SOUND MARK                                 NO
THE WORDS CONTAINED IN THE MARK HAVE
NO MEANING (AND THEREFORE CANNOT BE        YES
TRANSLATED)
TM IMAGE: COLOR                            Grey Scale
IMAGE FILE NAME                            \\TICRS\EXPORT17\IMAGEOUT17\792\494\79249403\xml1\APP0002.JPG
TYPE (IMAGE TYPE)                          JPG
TEXTUAL ELEMENTS OF MARK                   pinkfong Baby Shark
HOLDER DETAILS
CLIENT IDENTIFIER                          968675
NOTIFICATION LANGUAGE                      ENGLISH
NAME                                       Smart Study Co., Ltd.
ADDRESS                                    94, Myeongdal-ro,
                                           Seocho-gu
                                           Seoul
COUNTRY                                    Republic of Korea
ENTITLEMENT NATIONALITY OF
                                           Republic of Korea
APPLICANT/TRANSFEREE/HOLDER
LEGAL NATURE                               Corporation
LEGAL NATURE: PLACE INCORPORATED           Republic of Korea
CORRESPONDENCE INDICATOR                   YES
LIMITATION DETAILS
DESIGNATED CONTRACTING PARTY CODE          United States of America
GOODS AND SERVICES LIMITED TO              21
                                           Baby bath basins; plastic bathtubs for children; plastic buckets for storing bath toys;
                                           bath brushes; water bottles; thermos bottle; cleaning tools and washing utensils (other
                                           than electric); cleaners for spectacles; tableware set for children; potties for children;
GOODS AND SERVICES LIMITED TO
                                           milk jugs; water bottles for infants; cups for baby food; works of art of porcelain,

                                                                                                                       10
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 52 of 92

                                      earthenware or glass; coin banks; toothbrushes, electric; toothbrushes; toothbrush
                                      holders; candy boxes; cups; cosmetic utensils; gloves for household purposes.
GOODS AND SERVICES LIMITED TO         24
                                      Quilts; children's blankets; bed sheets; bed linen; towel for swimming; children's
                                      towels; household linen; ribbonlike fabrics; pillow covers; non-woven fabrics and
                                      felts; vinyl cloth; shower curtains; diaper changing pad covers of textile; diaper
GOODS AND SERVICES LIMITED TO         changing cloths for babies; cot bumpers [bed linen]; place mats of textile; labels of
                                      textile; cloth banners; fitted toilet seat covers of textile; handkerchiefs of textile;
                                      textile coverings; curtains made of textile fabrics; sleeping bags; covers for cushions;
                                      table linen; bed covers.
BASIC GOODS AND SERVICES
VERSION OF NICE CLASSIFICATION USED   11-2018
NICE CLASSIFICATION                   21
                                      Baby bath basins; plastic bathtubs for children; plastic buckets for storing bath toys;
                                      bath brushes; water bottles; thermos bottles; cleaning tools and washing utensils
                                      (other than electric); cleaners for spectacles; tableware set for children; potties for
GOODS AND SERVICES                    children; milk jugs; water bottles for infants; cups for baby food; works of art of
                                      porcelain, earthenware or glass; coin banks; toothbrushes, electric; toothbrushes;
                                      toothbrush holders; candy boxes; cups; cosmetic utensils; gloves for household
                                      purposes.
NICE CLASSIFICATION                   24
                                      Quilts; children's blankets; bed sheets; bed linen; towels for swimming; children's
                                      towels; household linen; ribbonlike fabrics; pillow covers; non-woven fabrics and
                                      felts; vinyl cloth; shower curtains; diaper changing pad covers of textile; diaper
GOODS AND SERVICES                    changing cloths for babies; cot bumpers [bed linen]; place mats of textile; labels of
                                      textile; cloth banners; fitted toilet seat covers of textile; handkerchiefs of textile;
                                      textile coverings; curtains made of textile fabrics; sleeping bags; covers for cushions;
                                      table linen; bed covers.
NICE CLASSIFICATION                   28
                                      Twirling batons; butterfly nets; golf bags with or without wheels; golf balls; golf
                                      gloves; golf clubs; fishing tackle; stuffed dolls; sporting articles (other than golf
GOODS AND SERVICES                    articles/climbing articles); toys for pets; games and playthings; toys (playthings);
                                      fairground ride apparatus; dolls; toys; ornaments for Christmas trees, except
                                      illumination articles and confectionery; portable games with liquid crystal displays.
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180094182
PARIS PRIORITY APPLICATION DATE       07/10/2018
PRIORITY CLASSIFICATION (NICCLAI)     28
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180124072
PARIS PRIORITY APPLICATION DATE       09/05/2018
PRIORITY CLASSIFICATION (NICCLAI)     21
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea

                                                                                                                 11
                 Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 53 of 92


PARIS PRIORITY APPLICATION NUMBER        4020180124073
PARIS PRIORITY APPLICATION DATE          09/05/2018
PRIORITY CLASSIFICATION (NICCLAI)        24
PRIORITY GOODS & SERVICES
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  4020180124072
BASE APPLICATION DATE                    09/05/2018
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  4020180124073
BASE APPLICATION DATE                    09/05/2018
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  4020180094182
BASE APPLICATION DATE                    07/10/2018
REPRESENTATIVE DETAILS
CLIENT IDENTIFIER                        980983
NAME                                     WOO Jong Kyun
ADDRESS                                  Jeongdong Building, 17F,
                                         21-15 Jeongdong-gil,
                                         Jung-gu
                                         Seoul 04518
COUNTRY                                  Republic of Korea
INTENT TO USE GROUP
CONTRACTING PARTY CODE                   United States of America
DESIGNATIONS
DESIGNATIONS UNDER THE PROTOCOL          United States of America
INTERNATIONAL REGISTRATION DETAILS
INTERNATIONAL REGISTRATION NUMBER        1443884
INTERNATIONAL REGISTRATION DATE OF
                                         10/16/2018
MARK
INTERNATIONAL REGISTRATION EXPIRY DATE 10/16/2028
EFFECTIVE DATE OF MODIFICATION           10/16/2018
NOTIFICATION DATE                        01/10/2019
DATE OF RECORDAL IN INTERNATIONAL
                                         12/27/2018
REGISTER
IB DOCUMENT ID                           1193410901
OFFICE OF ORIGIN CODE                    Republic of Korea
OFFICE REFERENCE                         79249403
TRANSACTION TYPE VALUES                  Initial Designation
ORIGINAL LANGUAGE                        ENGLISH
INSTRUMENT UNDER WHICH CONTRACTING

                                                                                  12
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 54 of 92

                                     Protocol
PARTY IS DESIGNATED
DURATION OF MARK (YEARS)             10




                                                                                13
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 55 of 92




                                                                 14
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 56 of 92


                              REQUEST FOR EXTENSION OF PROTECTION

                                       SERIAL NUMBER: 79252869

                                        FILING DATE: 01/02/2019

                                The table below presents the data as entered.

                Input Field                                               Entered
MARK SECTION
IMAGE                                      \\TICRS\EXPORT17\IMAGEOUT17\792\528\79252869\xml1\APP0002.JPG
COLLECTIVE, CERTIFICATE OR GUARANTEE
                                           NO
MARK
MARK IN STANDARD CHARACTERS                YES
MARK IN COLOR                              NO
THREE DIMENSIONAL MARK                     NO
SOUND MARK                                 NO
THE WORDS CONTAINED IN THE MARK HAVE
NO MEANING (AND THEREFORE CANNOT BE        YES
TRANSLATED)
TM IMAGE: COLOR                            Grey Scale
IMAGE FILE NAME                            \\TICRS\EXPORT17\IMAGEOUT17\792\528\79252869\xml1\APP0002.JPG
TYPE (IMAGE TYPE)                          JPG
TEXTUAL ELEMENTS OF MARK                   pinkfong
HOLDER DETAILS
CLIENT IDENTIFIER                          1157203
NOTIFICATION LANGUAGE                      ENGLISH
NAME                                       Smart Study Co., Ltd.
ADDRESS                                    5th Floor, 94, Myeongdal-ro,
                                           Seocho-gu
                                           Seoul
COUNTRY                                    Republic of Korea
ENTITLEMENT NATIONALITY OF
                                           Republic of Korea
APPLICANT/TRANSFEREE/HOLDER
LEGAL NATURE                               Corporation
LEGAL NATURE: PLACE INCORPORATED           Republic of Korea
CORRESPONDENCE INDICATOR                   YES
LIMITATION DETAILS
DESIGNATED CONTRACTING PARTY CODE          United States of America
GOODS AND SERVICES (HEADER)                List limited to class 41.
BASIC GOODS AND SERVICES
VERSION OF NICE CLASSIFICATION USED        11-2018
NICE CLASSIFICATION                        09

                                                                                                   15
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 57 of 92


                                     Goggles; electronic publications, downloadable; downloadable smart phone
                                     application (software); downloadable music files; downloadable electronic study
                                     books or papers; computer programs [downloadable software]; digital cameras;
                                     mouse [computer peripheral]; animated cartoons; eyeglasses; pre-recorded music
                                     compact discs; pre-recorded music recorded on electronic media; pre-recorded non-
                                     musical electronic media (excluding computer software); mobile telephones;
GOODS AND SERVICES                   computer application software for mobile phones; electric audio and visual apparatus
                                     and instruments; electronic memories; electric batteries; computers; computer
                                     software; computer game software; downloadable mobile game software; recorded
                                     computer game programs; downloadable game programs provided online from a
                                     computer network or mobile phone network; computer game software for use on
                                     mobile and cellular phones; computer software for wireless content delivery;
                                     electronic publications recorded on computer media; mini projector; projectors.
NICE CLASSIFICATION                  16
                                     Pictures; stationery; office requisites, except furniture; books; stickers; printed
                                     matters (except books and periodicals); photographs [printed]; paper; table
                                     decorations of paper; paper tissues; printed publications; school supplies [stationery];
GOODS AND SERVICES
                                     toilet paper; stickers [stationery]; picture books; baby books [memory books]; pop-up
                                     books; bibs of paper for infant; wrapping paper for gift; packaging containers of
                                     paper; printed tickets.
NICE CLASSIFICATION                  25
                                     Outerclothing; underclothing; neckties; money belts [clothing]; headbands [clothing];
                                     caps [headwear]; mufflers; waterproof clothing; ear muffs [clothing]; winter face
                                     masks (clothing); winter gloves; shirts; swimsuits; sweaters; scarfs; stockings;
GOODS AND SERVICES                   footwear for sports; sports wear; footwear; children's clothing; socks; overcoats
                                     (except wear for exclusive use for sports and Korean traditional dress); rain wear;
                                     infants' clothing; clothing; suspenders; belts [clothing]; leather belts [clothing];
                                     hanbok [Korean traditional clothing]; ski gloves; snowboarding gloves.
NICE CLASSIFICATION                  28
                                     Twirling batons; butterfly nets; golf bags with or without wheels; golf balls; golf
                                     gloves; golf clubs; fishing tackle; sporting articles (other than golf articles/climbing
                                     articles); toys for pets; games and playthings; toys (playthings); fairground ride
GOODS AND SERVICES
                                     apparatus; dolls; toys; ornaments for Christmas trees, except illumination articles and
                                     confectionery; portable games with liquid crystal displays; swimming floats;
                                     swimming aids; knee guards [sports articles]; water guns.
NICE CLASSIFICATION                  41
                                     Providing amusement arcade services; providing of gaming facilities; electronic
                                     publication of texts and printed matter, other than publicity texts, on the internet;
                                     providing of photographic or video content via a website on the internet for
                                     educational purposes; conducting of children field study for educational purposes;
                                     providing electronic publications from a global computer network or the internet, not
                                     downloadable; recreation facilities services; providing recreation facilities;
                                     production of animated films; production of cartoons; distribution of cartoons;
                                     production of animation programmes; game services provided on-line from a mobile
                                     phone network; arranging and conducting of mobile game competitions; organising
GOODS AND SERVICES
                                     of cultural events; planning and production of musicals; production and distribution
                                     of animation TV series; production and presentation and distribution of animated
                                     films; production of animations; providing entertainment and educational services at
                                     children's play school; provision of children's playgrounds; entertainment services;
                                     multimedia publishing of printed matter, books, magazines, journals, newspapers,
                                     newsletters, tutorials, maps, graphics, photographs, videos, music and electronic
                                     publications; providing on-line electronic publications, not downloadable; publishing
                                     of electronic publications; electronic publishing services; concert, musical and video
                                     performances.

PARIS PRIORITY DETAILS


                                                                                                                16
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 58 of 92

PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180124633
PARIS PRIORITY APPLICATION DATE       09/06/2018
PRIORITY CLASSIFICATION (NICCLAI)     41
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180182734
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     09
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180182735
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     16
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180182736
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     25
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180182737
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     28
PRIORITY GOODS & SERVICES
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER               4020180182734
BASE APPLICATION DATE                 12/28/2018
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER               4020180182735
BASE APPLICATION DATE                 12/28/2018
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER               4020180182736
BASE APPLICATION DATE                 12/28/2018
BASE REGISTRATION DETAILS

                                                                                 17
                 Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 59 of 92

BASE APPLICATION NUMBER                  4020180182737
BASE APPLICATION DATE                    12/28/2018
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  4020180124633
BASE APPLICATION DATE                    09/06/2018
REPRESENTATIVE DETAILS
CLIENT IDENTIFIER                        980983
NAME                                     WOO Jong Kyun
ADDRESS                                  Jeongdong Building, 17F,
                                         21-15 Jeongdong-gil,
                                         Jung-gu
                                         Seoul 04518
COUNTRY                                  Republic of Korea
INTENT TO USE GROUP
CONTRACTING PARTY CODE                   United States of America
DESIGNATIONS
DESIGNATIONS UNDER THE PROTOCOL          United States of America
INTERNATIONAL REGISTRATION DETAILS
INTERNATIONAL REGISTRATION NUMBER        1452088
INTERNATIONAL REGISTRATION DATE OF
                                         01/02/2019
MARK
INTERNATIONAL REGISTRATION EXPIRY DATE 01/02/2029
EFFECTIVE DATE OF MODIFICATION           01/02/2019
NOTIFICATION DATE                        02/28/2019
DATE OF RECORDAL IN INTERNATIONAL
                                         02/11/2019
REGISTER
IB DOCUMENT ID                           1218007401
OFFICE OF ORIGIN CODE                    Republic of Korea
OFFICE REFERENCE                         79252869
TRANSACTION TYPE VALUES                  Initial Designation
ORIGINAL LANGUAGE                        ENGLISH
INSTRUMENT UNDER WHICH CONTRACTING
                                         Protocol
PARTY IS DESIGNATED
DURATION OF MARK (YEARS)                 10




                                                                                  18
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 60 of 92




                                                                 19
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 61 of 92


                              REQUEST FOR EXTENSION OF PROTECTION

                                       SERIAL NUMBER: 79253035

                                        FILING DATE: 01/02/2019

                                The table below presents the data as entered.

                Input Field                                                   Entered
MARK SECTION
IMAGE                                      \\TICRS\EXPORT17\IMAGEOUT17\792\530\79253035\xml1\APP0002.JPG
COLLECTIVE, CERTIFICATE OR GUARANTEE
                                           NO
MARK
MARK IN STANDARD CHARACTERS                YES
MARK IN COLOR                              NO
THREE DIMENSIONAL MARK                     NO
SOUND MARK                                 NO
THE WORDS CONTAINED IN THE MARK HAVE
NO MEANING (AND THEREFORE CANNOT BE        YES
TRANSLATED)
TM IMAGE: COLOR                            Grey Scale
IMAGE FILE NAME                            \\TICRS\EXPORT17\IMAGEOUT17\792\530\79253035\xml1\APP0002.JPG
TYPE (IMAGE TYPE)                          JPG
TEXTUAL ELEMENTS OF MARK                   Baby Shark
HOLDER DETAILS
CLIENT IDENTIFIER                          1154113
NOTIFICATION LANGUAGE                      ENGLISH
NAME                                       Smart Study Co., Ltd.
ADDRESS                                    5th Floor, 94, Myeongdal-ro,
                                           Seocho-gu, Seoul
COUNTRY                                    Republic of Korea
ENTITLEMENT NATIONALITY OF
                                           Republic of Korea
APPLICANT/TRANSFEREE/HOLDER
LEGAL NATURE                               Corporation
LEGAL NATURE: PLACE INCORPORATED           Republic of Korea
CORRESPONDENCE INDICATOR                   YES
LIMITATION DETAILS
DESIGNATED CONTRACTING PARTY CODE          United States of America
GOODS AND SERVICES LIMITED TO              09
                                           Computer software; computer game software; downloadable mobile game software;
                                           downloadable smart phone application (software); recorded computer game
                                           programs; downloadable game programs, provided from online; computer game
                                           software for use on mobile and cellular phones; computer software for wireless
                                           content delivery; electronic publications recorded on computer media; electronic
                                           publications, downloadable; mini projector; projectors; downloadable electronic

                                                                                                                20
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 62 of 92

                                      study books or papers; pre-recorded non-musical electronic media (excluding
GOODS AND SERVICES LIMITED TO         computer software); animated cartoons; pre-recorded music electronic media;
                                      downloadable music files; mobile telephones; electric audio and visual apparatus and
                                      instruments; digital cameras; goggles; microphones; floatation vests; swim floats for
                                      safety purposes; virtual reality headsets; headsets for mobile phones; wireless
                                      headsets; headset; CDs; life jackets; computer programs [downloadable software];
                                      mouse [computer peripheral]; eyeglasses; pre-recorded music compact discs;
                                      computer application software for mobile phones; electronic memories; electric
                                      batteries; computers.
GOODS AND SERVICES (FOOTER)           Classes 16, 25 and 41 remain unchanged.
BASIC GOODS AND SERVICES
VERSION OF NICE CLASSIFICATION USED   11-2018
NICE CLASSIFICATION                   09
                                      Swim floats for safety purposes; virtual reality headsets; headsets for mobile phones;
                                      wireless headsets; headset; CDs; life jackets; computer programs [downloadable
                                      software]; mouse [computer peripheral]; eyeglasses; pre-recorded music compact
                                      discs; computer application software for mobile phones; electronic memories; electric
                                      batteries; computers; computer software; computer game software; downloadable
                                      mobile game software; downloadable smart phone application (software); recorded
                                      computer game programs; downloadable game programs, provided from online;
GOODS AND SERVICES
                                      computer game software for use on mobile and cellular phones; computer software
                                      for wireless content delivery; electronic publications recorded on computer media;
                                      electronic publications, downloadable; mini projector; projectors; downloadable
                                      electronic study books or papers; pre-recorded non-musical electronic media
                                      (excluding computer software); animated cartoons; pre-recorded music electronic
                                      media; downloadable music files; mobile telephones; electric audio and visual
                                      apparatus and instruments; digital cameras; goggles; microphones; floatation vests.
NICE CLASSIFICATION                   16
                                      Stationery; office requisites, except furniture; school supplies [stationery]; books;
                                      printed publications; table decorations of paper; printed matters (except books and
                                      periodicals); pictures; photographs [printed]; paper; toilet paper; paper tissues;
GOODS AND SERVICES
                                      stickers [stationery]; stickers; picture books; baby books [memory books]; pop-up
                                      books; bibs of paper for infant; wrapping paper for gift; packaging containers of
                                      paper; printed tickets.
NICE CLASSIFICATION                   25
                                      Clothing; footwear; mufflers; socks; hats; money belts [clothing]; hanbok [Korean
                                      traditional clothing]; underwear; neckties; winter gloves; scarves; stockings;
                                      headbands [clothing]; waterproof clothing; belts [clothing]; leather belts [clothing];
GOODS AND SERVICES                    suspenders; bathing suits; footwear for sports; clothing for sports; outerclothing;
                                      children's clothing; overcoats (except wear for exclusive use for sports and Korean
                                      traditional dress); infants' clothing; shirts; sweaters; rain wear; ear muffs [clothing];
                                      winter face masks (clothing); ski gloves; snowboarding gloves.
NICE CLASSIFICATION                   28
                                      Toys (playthings); dolls; toys; butterfly nets; toys for pets; ornaments for Christmas
                                      trees, except illumination articles and confectionery; fairground ride apparatus;
GOODS AND SERVICES                    games and playthings; sporting articles (other than golf articles/climbing articles);
                                      golf bags with or without wheels; golf gloves; golf balls; golf clubs; fishing tackle;
                                      twirling batons; portable games with liquid crystal displays.
NICE CLASSIFICATION                   41
                                      Electronic publication of texts and printed matter, other than publicity texts, on the
                                      Internet; conducting of children field study for educational purposes; providing of
                                      photographic or video content via a website on the internet for educational purposes;
                                      providing electronic publications from a global computer network or the Internet, not
                                      downloadable; production of animated films; production of cartoons; distribution of

                                                                                                                   21
                Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 63 of 92

                                      cartoons; production of animation programmes; game services provided on-line from
                                      a mobile phone network; arranging and conducting of mobile game competitions;
                                      planning and production of musicals; production and distribution of animation TV
GOODS AND SERVICES                    series; production and presentation and distribution of animated films; production of
                                      animations; providing entertainment and educational services at children's play
                                      schools; multimedia publishing of printed matter, books, magazines, journals,
                                      newspapers, newsletters, tutorials, maps, graphics, photographs, videos, music and
                                      electronic publications; providing on-line electronic publications, not downloadable;
                                      publishing of electronic publications; electronic publishing services; concert, musical
                                      and video performances; providing amusement arcade services; providing of gaming
                                      facilities; recreation facilities services; providing recreation facilities; organising of
                                      cultural events; children's adventure playground services; entertainment services.
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     4020180182738
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     41
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     7020180001444
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     25
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     7020180001445
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     09
PRIORITY GOODS & SERVICES
PARIS PRIORITY DETAILS
PARIS PRIORITY CODE:                  Republic of Korea
PARIS PRIORITY APPLICATION NUMBER     7020180001446
PARIS PRIORITY APPLICATION DATE       12/28/2018
PRIORITY CLASSIFICATION (NICCLAI)     16
PRIORITY GOODS & SERVICES
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER               7020180001445
BASE APPLICATION DATE                 12/28/2018
BASE REGISTRATION DETAILS
BASE REGISTRATION NUMBER              4012909140000
BASE REGISTRATION DATE                09/29/2017
BASE REGISTRATION DETAILS

                                                                                                                   22
                 Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 64 of 92

BASE APPLICATION NUMBER                  7020180001446
BASE APPLICATION DATE                    12/28/2018
BASE REGISTRATION DETAILS
BASE REGISTRATION NUMBER                 4012909150000
BASE REGISTRATION DATE                   09/29/2017
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  7020180001444
BASE APPLICATION DATE                    12/28/2018
BASE REGISTRATION DETAILS
BASE REGISTRATION NUMBER                 4014050280000
BASE REGISTRATION DATE                   10/10/2018
BASE REGISTRATION DETAILS
BASE REGISTRATION NUMBER                 4012909160000
BASE REGISTRATION DATE                   09/29/2017
BASE REGISTRATION DETAILS
BASE APPLICATION NUMBER                  4020180182738
BASE APPLICATION DATE                    12/28/2018
REPRESENTATIVE DETAILS
CLIENT IDENTIFIER                        980983
NAME                                     WOO Jong Kyun
ADDRESS                                  Jeongdong Building, 17F,
                                         21-15 Jeongdong-gil,
                                         Jung-gu
                                         Seoul 04518
COUNTRY                                  Republic of Korea
INTENT TO USE GROUP
CONTRACTING PARTY CODE                   United States of America
DESIGNATIONS
DESIGNATIONS UNDER THE PROTOCOL          United States of America
INTERNATIONAL REGISTRATION DETAILS
INTERNATIONAL REGISTRATION NUMBER        1452578
INTERNATIONAL REGISTRATION DATE OF
                                         01/02/2019
MARK
INTERNATIONAL REGISTRATION EXPIRY DATE 01/02/2029
EFFECTIVE DATE OF MODIFICATION           01/02/2019
NOTIFICATION DATE                        02/28/2019
DATE OF RECORDAL IN INTERNATIONAL
                                         02/12/2019
REGISTER
IB DOCUMENT ID                           1215300201
OFFICE OF ORIGIN CODE                    Republic of Korea

                                                                                  23
              Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 65 of 92


OFFICE REFERENCE                     79253035
TRANSACTION TYPE VALUES              Initial Designation
ORIGINAL LANGUAGE                    ENGLISH
INSTRUMENT UNDER WHICH CONTRACTING
                                     Protocol
PARTY IS DESIGNATED
DURATION OF MARK (YEARS)             10




                                                                               24
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 66 of 92




                                                                 25
                                     Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 67 of 92


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88046099
                                                                       Filing Date: 07/20/2018


                                                     The table below presents the data as entered.

                                            Input Field                                                                  Entered
             SERIAL NUMBER                                                              88046099
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\880\460\88046099\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             LITERAL ELEMENT                                                            pinkfong Baby Shark
             COLOR MARK                                                                 NO
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        The mark consists of pinkfong Baby Shark.

             PIXEL COUNT ACCEPTABLE                                                     YES
             PIXEL COUNT                                                                314 x 295
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Smart Study Co., Ltd.
             INTERNAL ADDRESS                                                           (Seocho-dong, 5th Floor),
             *STREET                                                                    94, Myeongdal-ro, Seocho-gu
             *CITY                                                                      Seoul
             *COUNTRY                                                                   Korea, South
             EMAIL ADDRESS                                                              mailroom@bskb.com
             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited company (ltd.)
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Korea, South
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        028
                                                                                        Playthings, namely, toy figures and playsets therefor; Dolls;
                                                                                        Toys, namely, rubber character toys, plastic character toys,
                                                                                        plush toys, wind-up toys, toy tools, toy building blocks;
                                                                                        Butterfly nets; Toys for pets; Ornaments for Christmas trees,
                                                                                        except illumination articles and confectionery; Fairground ride
                                                                                        apparatus, namely, amusement park rides; Games and
             *IDENTIFICATION                                                            playthings, namely, toy action figures, toy vehicle playsets,
                                                                                        board games, puzzles; Sporting articles other than golf and


                                                                                                                                                             26
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 68 of 92

                                              climbing articles, namely, tennis rackets, nets for sports, balls
                                              for sports, baseball bats; Golf bags with or without wheels;
                                              Golf gloves; Golf balls; Golf clubs; Fishing tackle; Twirling
                                              batons; Portable games with liquid crystal displays; Stuffed
                                              dolls
FILING BASIS                                  SECTION 1(b)
FILING BASIS                                  SECTION 44(d)
   FOREIGN APPLICATION NUMBER                 4020180094182
   FOREIGN APPLICATION
   COUNTRY
                                              Korea, South

   FOREIGN FILING DATE                        07/10/2018
                                              At this time, the applicant intends to rely on Section 44(e) as a
                                              basis for registration and requests that the application be
   INTENT TO
   PERFECT 44(d)                              suspended to await the submission of the foreign registration.
                                              If ultimately the applicant does not rely on §44(e) as a basis for
                                              registration, a valid claim of priority may be retained.
ADDITIONAL STATEMENTS SECTION
                                              No claim is made to the exclusive right to use "SHARK" for
DISCLAIMER
                                              the identified goods of "playthings, namely, toy figures,"
                                              "dolls," and "toys, namely, rubber character toys, plastic
                                              character toys, plush toys" apart from the mark as shown.
ATTORNEY INFORMATION
NAME                                          Robert J. Kenney
ATTORNEY DOCKET NUMBER                        0677-0116US1
FIRM NAME                                     Birch, Stewart, Kolasch & Birch, LLP
STREET                                        8110 Gatehouse Road, Suite 100 East
CITY                                          Falls Church
STATE                                         Virginia
COUNTRY                                       United States
ZIP/POSTAL CODE                               22042
PHONE                                         703-205-8000
FAX                                           703-205-8050
EMAIL ADDRESS                                 mailroom@bskb.com
AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes

OTHER APPOINTED ATTORNEY
                                              James M. Slattery; Paul C. Lewis; Michael K. Mutter; Michael
                                              T. Smith; Lynde Herzbach; Charles Gorenstein
DOMESTIC REPRESENTATIVE INFORMATION
NAME                                          Birch, Stewart, Kolasch & Birch, LLP
STREET                                        8110 Gatehouse Road, Suite 100 East
CITY                                          Falls Church
STATE                                         Virginia
COUNTRY                                       United States
ZIP CODE                                      22042


                                                                                                           27
              Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 69 of 92

PHONE                                        703-205-8000
FAX                                          703-205-8050
EMAIL ADDRESS                                mailroom@bskb.com
CORRESPONDENCE INFORMATION
NAME                                         Robert J. Kenney
FIRM NAME                                    Birch, Stewart, Kolasch & Birch, LLP
STREET                                       8110 Gatehouse Road, Suite 100 East
CITY                                         Falls Church
STATE                                        Virginia
COUNTRY                                      United States
ZIP/POSTAL CODE                              22042
PHONE                                        703-205-8000
FAX                                          703-205-8050
*EMAIL ADDRESS                               mailroom@bskb.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
FEE INFORMATION
APPLICATION FILING OPTION                    TEAS RF
NUMBER OF CLASSES                            1
APPLICATION FOR REGISTRATION PER CLASS       275
*TOTAL FEE DUE                               275
*TOTAL FEE PAID                              275
SIGNATURE INFORMATION
SIGNATURE                                    /Robert J. Kenney/
SIGNATORY'S NAME                             Robert J. Kenney
SIGNATORY'S POSITION                         Attorney of record, Virginia bar member
SIGNATORY'S PHONE NUMBER                     703-205-8000
DATE SIGNED                                  07/20/2018




                                                                                       28
                                     Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 70 of 92

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88046099
                                                                       Filing Date: 07/20/2018
To the Commissioner for Trademarks:

MARK: pinkfong Baby Shark (stylized and/or with design, see mark)

The literal element of the mark consists of pinkfong Baby Shark.
The applicant is not claiming color as a feature of the mark. The mark consists of pinkfong Baby Shark.
The applicant, Smart Study Co., Ltd., a limited company (ltd.) legally organized under the laws of Korea, South, having an address of
   (Seocho-dong, 5th Floor),
   94, Myeongdal-ro, Seocho-gu
   Seoul
   Korea, South
   mailroom@bskb.com (not authorized)

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

     International Class 028: Playthings, namely, toy figures and playsets therefor; Dolls; Toys, namely, rubber character toys, plastic character
toys, plush toys, wind-up toys, toy tools, toy building blocks; Butterfly nets; Toys for pets; Ornaments for Christmas trees, except illumination
articles and confectionery; Fairground ride apparatus, namely, amusement park rides; Games and playthings, namely, toy action figures, toy
vehicle playsets, board games, puzzles; Sporting articles other than golf and climbing articles, namely, tennis rackets, nets for sports, balls for
sports, baseball bats; Golf bags with or without wheels; Golf gloves; Golf balls; Golf clubs; Fishing tackle; Twirling batons; Portable games with
liquid crystal displays; Stuffed dolls
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.

Priority based on foreign filing: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the
identified goods/services and asserts a claim of priority based on Korea, South application number 4020180094182, filed 07/10/2018.
INTENT TO PERFECT 44(d) : At this time, the applicant intends to rely on Section 44(e) as a basis for registration and requests that the
application be suspended to await the submission of the foreign registration. If ultimately the applicant does not rely on §44(e) as a basis for
registration, a valid claim of priority may be retained.




Disclaimer
No claim is made to the exclusive right to use "SHARK" for the identified goods of "playthings, namely, toy figures," "dolls," and "toys, namely,
rubber character toys, plastic character toys, plush toys" apart from the mark as shown.

The applicant's current Attorney Information:
   Robert J. Kenney and James M. Slattery; Paul C. Lewis; Michael K. Mutter; Michael T. Smith; Lynde Herzbach; Charles Gorenstein of
Birch, Stewart, Kolasch & Birch, LLP 8110 Gatehouse Road, Suite 100 East
   Falls Church, Virginia 22042
   United States
   703-205-8000(phone)
   703-205-8050(fax)
   mailroom@bskb.com (authorized)
The attorney docket/reference number is 0677-0116US1.

The applicant hereby appoints Birch, Stewart, Kolasch & Birch, LLP
   8110 Gatehouse Road, Suite 100 East
   Falls Church Virginia 22042


                                                                                                                                                             29
                       Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 71 of 92

    United States
    703-205-8000(phone)
    703-205-8050(fax)
    mailroom@bskb.com (not authorized)
as applicant's representative upon whom notice or process in the proceedings affecting the mark may be served.


The applicant's current Correspondence Information:
    Robert J. Kenney
    Birch, Stewart, Kolasch & Birch, LLP
    8110 Gatehouse Road, Suite 100 East
    Falls Church, Virginia 22042
    703-205-8000(phone)
    703-205-8050(fax)
    mailroom@bskb.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Robert J. Kenney/ Date: 07/20/2018
Signatory's Name: Robert J. Kenney
Signatory's Position: Attorney of record, Virginia bar member
Payment Sale Number: 88046099
Payment Accounting Date: 07/20/2018


                                                                                                                                       30
                  Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 72 of 92

Serial Number: 88046099
Internet Transmission Date: Fri Jul 20 12:56:07 EDT 2018
TEAS Stamp: USPTO/BAS-XXX.XXX.XX.XX-2018072012560750
5469-88046099-6104be8eab3ee7813016e95854
a93a90312158818999efe7f3035efa6758e8dfa-
CC-12784-20180720121806146723




                                                                                   31
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 73 of 92




                                                                 32
                                     Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 74 of 92


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88396786
                                                                       Filing Date: 04/22/2019


                                                      The table below presents the data as entered.

                                            Input Field                                                                  Entered
             SERIAL NUMBER                                                              88396786
             MARK INFORMATION
             *MARK                                                                      PINKFONG BABY SHARK
             STANDARD CHARACTERS                                                        YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            PINKFONG BABY SHARK

             MARK STATEMENT
                                                                                        The mark consists of standard characters, without claim to any
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Smart Study Co., Ltd.
             INTERNAL ADDRESS                                                           Seocho-dong, 5th Floor
             *STREET                                                                    94, Myeongdal-ro, Seocho-gu
             *CITY                                                                      Seoul
             *COUNTRY                                                                   Korea, South
             *ZIP/POSTAL CODE
             (Required for U.S. and certain international addresses)
                                                                                        06668

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited company (ltd.)
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Korea, South
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        025
                                                                                        Clothing and footwear, namely, athletic shoes, baby pants,
                                                                                        belts, blouses, caps, coats, dresses, exercise suits, footwear,
                                                                                        gloves, hats, jackets, jumpers, leggings, leotards, mittens,
                                                                                        overalls, pants, polo shirts, sandals, shirts, shoes, shorts, skirts,
                                                                                        sleepwear, slippers, sneakers, snowsuits, sport shirts, sweaters,
                                                                                        sweatshirts, swimwear, t-shirts, tights, warm-up suits, baby
                                                                                        bibs, not of paper; mufflers; socks; hats; money belts
             *IDENTIFICATION
                                                                                        (clothing); hanbok (Korean traditional clothing); underwear;
                                                                                        neckties; winter gloves; scarves; stockings; headbands
                                                                                        (clothing); waterproof clothing; belts (clothing); leather belts
                                                                                        (clothing); suspenders; bathing suits; footwear for sports;
                                                                                        clothing for sports; outer clothing; children's clothing;
                                                                                        overcoats (except wear for exclusive use for sports and Korean


                                                                                                                                                             33
               Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 75 of 92

                                              traditional dress); infants' clothing; shirts; rain wear; ear muffs
                                              (clothing); winter face masks (clothing); ski gloves;
                                              snowboarding gloves
FILING BASIS                                  SECTION 1(b)
ATTORNEY INFORMATION
NAME                                          Jason M. Drangel
FIRM NAME                                     Epstein Drangel LLP
STREET                                        60 E. 42nd Street, Suite 2520
CITY                                          New York
STATE                                         New York
COUNTRY                                       United States
ZIP/POSTAL CODE                               10165
PHONE                                         212-292-5390
FAX                                           212-292-5391
EMAIL ADDRESS                                 mail@ipcounselors.com
AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes
                                              Robert L. Epstein, William C. Wright, Ashly E.Sands,
OTHER APPOINTED ATTORNEY                      Kimberly A. Klibert, Kerry B. Brownlee, Annmary Ittan,
                                              Dwana S. Dixon, Brieanne Scully, Patrick Paul
CORRESPONDENCE INFORMATION
NAME                                          Jason M. Drangel
FIRM NAME                                     Epstein Drangel LLP
STREET                                        60 E. 42nd Street, Suite 2520
CITY                                          New York
STATE                                         New York
COUNTRY                                       United States
ZIP/POSTAL CODE                               10165
PHONE                                         212-292-5390
FAX                                           212-292-5391
*EMAIL ADDRESS                                mail@ipcounselors.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL          Yes
FEE INFORMATION
APPLICATION FILING OPTION                     TEAS RF
NUMBER OF CLASSES                             1
APPLICATION FOR REGISTRATION PER CLASS        275
*TOTAL FEE DUE                                275
*TOTAL FEE PAID                               275
SIGNATURE INFORMATION
SIGNATURE                                     /Jason M. Drangel/


                                                                                                            34
              Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 76 of 92

SIGNATORY'S NAME                             Jason M. Drangel
SIGNATORY'S POSITION                         Attorney of Record New York State
SIGNATORY'S PHONE NUMBER                     212-292-5390
DATE SIGNED                                  04/22/2019




                                                                                 35
                                     Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 77 of 92

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88396786
                                                                       Filing Date: 04/22/2019
To the Commissioner for Trademarks:

MARK: PINKFONG BABY SHARK (Standard Characters, see mark)
The literal element of the mark consists of PINKFONG BABY SHARK.
The mark consists of standard characters, without claim to any particular font style, size, or color.

The applicant, Smart Study Co., Ltd., a limited company (ltd.) legally organized under the laws of Korea, South, having an address of
   Seocho-dong, 5th Floor
   94, Myeongdal-ro, Seocho-gu
   Seoul 06668
   Korea, South

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

     International Class 025: Clothing and footwear, namely, athletic shoes, baby pants, belts, blouses, caps, coats, dresses, exercise suits,
footwear, gloves, hats, jackets, jumpers, leggings, leotards, mittens, overalls, pants, polo shirts, sandals, shirts, shoes, shorts, skirts, sleepwear,
slippers, sneakers, snowsuits, sport shirts, sweaters, sweatshirts, swimwear, t-shirts, tights, warm-up suits, baby bibs, not of paper; mufflers;
socks; hats; money belts (clothing); hanbok (Korean traditional clothing); underwear; neckties; winter gloves; scarves; stockings; headbands
(clothing); waterproof clothing; belts (clothing); leather belts (clothing); suspenders; bathing suits; footwear for sports; clothing for sports; outer
clothing; children's clothing; overcoats (except wear for exclusive use for sports and Korean traditional dress); infants' clothing; shirts; rain wear;
ear muffs (clothing); winter face masks (clothing); ski gloves; snowboarding gloves
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.


The applicant's current Attorney Information:
   Jason M. Drangel and Robert L. Epstein, William C. Wright, Ashly E.Sands, Kimberly A. Klibert, Kerry B. Brownlee, Annmary Ittan,
Dwana S. Dixon, Brieanne Scully, Patrick Paul of Epstein Drangel LLP 60 E. 42nd Street, Suite 2520
   New York, New York 10165
   United States
   212-292-5390(phone)
   212-292-5391(fax)
   mail@ipcounselors.com (authorized)

The applicant's current Correspondence Information:
    Jason M. Drangel
    Epstein Drangel LLP
    60 E. 42nd Street, Suite 2520
    New York, New York 10165
    212-292-5390(phone)
    212-292-5391(fax)
    mail@ipcounselors.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                                                                                                             36
                      Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 78 of 92


                                                                   Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Jason M. Drangel/ Date: 04/22/2019
Signatory's Name: Jason M. Drangel
Signatory's Position: Attorney of Record New York State
Payment Sale Number: 88396786
Payment Accounting Date: 04/23/2019

Serial Number: 88396786
Internet Transmission Date: Mon Apr 22 18:08:02 EDT 2019
TEAS Stamp: USPTO/BAS-XXX.XX.XX.XXX-2019042218080243
4458-88396786-6205d15bbaec8b7bc92a1e7a11
1c4144db64afc3fbc3913f2ca5e164e41289f9f-
CC-5342-20190422175504721640




                                                                                                                                       37
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 79 of 92




                                                                 38
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 80 of 92




            EXHIBIT C
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 81 of 92




                                                                 1
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 82 of 92




                                                                 2
7/31/2019                                       WebVoyage
                     Case 1:19-cv-07725-JGK Document  9 Record
                                                          Filed View 1
                                                                09/18/19 Page 83 of 92




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Title = Baby Shark
  Search Results: Displaying 5 of 23 entries




                                                            Baby Shark.

                Type of Work: Sound Recording and Music
  Registration Number / Date: SR0000823609 / 2018-11-07
             Application Title: Baby Shark.
                         Title: Baby Shark.
                   Description: Electronic file (eService)
         Copyright Claimant: Smart Study Co., Ltd. Address: 5F, 94 Myeongdal-ro, Seocho-gu, Seoul, 06668,
                                Korea, South.
             Date of Creation: 2015
          Date of Publication: 2015-11-25
   Nation of First Publication: United States
   Authorship on Application: Smart Study Co., Ltd., employer for hire; Citizenship: Korea, South. Authorship:
                                sound recording, Lyrics and music.
        Pre-existing Material: preexisting music and sound recording.
               Basis of Claim: All other sound recording, lyrics and music.
      Rights and Permissions: Bin Jeong, Pinkfong USA, bin@pinkfong.com
              Copyright Note: C.O. correspondence.
                           Names: Smart Study Co., Ltd.




                                              Save, Print and Email (Help Page)
                         Select Download Format Full Record               Format for Print/Save

                         Enter your email address:                                                   Email




                                           Help Search History Titles Start Over


                                                                                                                             3
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=5&ti=1,5&Search_Arg=Baby Shark&Search_Code=TALL&CNT=25&PID=J0Sbcgf5CFSX5ooGT9B… 1/2
7/31/2019          Case 1:19-cv-07725-JGK Document   WebVoyage
                                                           9 Record
                                                               Filed View 1
                                                                     09/18/19   Page 84 of 92
  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
  Copyright Office Home Page | Library of Congress Home Page




                                                                                                                             4
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=5&ti=1,5&Search_Arg=Baby Shark&Search_Code=TALL&CNT=25&PID=J0Sbcgf5CFSX5ooGT9B… 2/2
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 85 of 92




                                                                 5
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 86 of 92




                                                                 6
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 87 of 92




                                                                 7
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 88 of 92




                                                                 8
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 89 of 92




                                                                 9
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 90 of 92




                                                                 10
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 91 of 92




                                                                 11
Case 1:19-cv-07725-JGK Document 9 Filed 09/18/19 Page 92 of 92




                                                                 12
